Motion by the respondent Vincent F. Siccardi for reinstatement as an attorney and counselor-at-law. The respondent was admitted to the bar at term of the Appellate Division of the Supreme Court in the Second Judicial Department on September 24, 1986. By decision and order on application of this Court dated February 20, 2007, the Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts was authorized to institute and prosecute a disciplinary proceeding against the respondent and the issues raised were referred to the Honorable Lewis L. Douglass, as Special Referee to hear and report. By opinion and order of this Court dated June 10, 2008 [53 AD3d 76], the respondent was suspended from the practice of law for a period of six months, effective July 10, 2008, based upon the Special Referee’s report which sustained all three charges of professional misconduct. Upon the papers submitted in support of the motion and the papers submitted in relation thereto, it is Ordered that the motion is granted; and it is further, Ordered that, effective immediately, the respondent Vincent F. Siccardi, is reinstated as an attorney and counselor-at-law and the Clerk of the court is directed to restore the name of Vincent F. Siccardi to the roll of attorneys and counselors-at-law. Prudenti, EJ, Mastro, Rivera, Spolzino and Skelos, JJ, concur.